Case 3:21-cv-00121 Document 1-2 Filed on 05/21/21 in TXSD Page 1 of 11




                    EXHIBIT B
          Case 3:21-cv-00121 Document 1-2 Filed on 05/21/21 in TXSD Page 2 of 11
                                                                                                Filed: 4/27/2021 3:05 PM
"                                                                                         JOHN D. KINARD - District Clerk
                                                                                                Galveston County, Texas
                                                                                                 Envelope No. 52873697
                                                                                                          By: Shailja Dixit

                                         CAUSE Ng1-CV-0556
                                                                                                       4/27/2021 4:18 PM



    OLIVIA PAYTON                                   §              IN THE DISTRICT COURT OF
                                                    §
                                                    §
    VS.                                             §              GALVESTON COUNTY, TEXAS

                                                    §     Galveston County -10th District Court
    THE KROGER CO.                                  §                        JUDICIAL DISTRICT

             PLAINTIrF'S ORIGINAL PCTITION AND REQUEST rOR DISCLOSURE

    TO THE HONORABLE JUDGE OF SAID COURT:

            COMES NOW, OLIVIA PAYTON, hereinafter referred to as Plaintiff, complaining of THE

    KROGER CO., hereinafter referfed to as Defendant, and for cause of action would show unto the

    Court as follows:

                                                        I.

            The Plaintiff pleads tliat discovezy should be coiiducted in accordance with Texas Rule of

    Civil Procedtire 190.3, Leve12 Discovery.

                                                        II.

            Plaintiff, Olivia Payton, is a resident of Galveston County, Texas.

            Defendant, THE K.ROGER CO., is a Foreign For-Profit Corporation doing business in

    Galveston County Texas, and may be set'ved with process by serving its registered agent, Corporation

    Seivice Conipatiy d/b/a CSC-Lawyers Incorporating Service Company, located at 211 E. 70' Sri•eet,

    Suite 620, Austin, Texas 78701-3218,



            Venue is proper in Galveston County, Texas, because all or a substantial part of the acts or

    omissions giving rise to the cause of action occuffed there.




                                    Status Conference - 07/29/2021
     Case 3:21-cv-00121 Document 1-2 Filed on 05/21/21 in TXSD Page 3 of 11




                                                          IV.

         This lawsuit results from an incideiit that occurred on or about I)ecember 14, 2020, at The

Kroger Co, in Texas City, Galveston County, Texas. Plaiiitiff, Qlivia Payton, slipped and fell at the

Kroger Store located at 3541 Palnier Hwy in Texas City, Texas. This fall caused lier extensive

injuries.

                                                          VA

         Plaintiff was an invitee at the time of the iiijuiy because she was a customer at the Defendant's

store.      Becatise Defendant's business was open to the public, Defendant,      THE KROGER CO.,
extended an invitation to Plaintiff to sliop at Defendant's store. Defendant, THE KROGER CO., thus

owed Plaintiff the duty to inspect the preniises and maintain them in a reasonably safe manner.

         Plaintiff would show that Defendant, THE KROGER CO., failed to exercise ordinaiy care in

performiiig such duty. The acts and/or onussions of Defendant,             THE KROGER CO., described
hereinabove by whicli Defendant,         THE KROGER CO., breached such duty constitute a proximate
cause of the damages of Plaintiff described more fully hereinabove, for which Defendant, THE

KROGER CO., is liable to PlaintifE

                                                          VI.

         As a result of tlie accident of December 14, 2020, Plaintiff, Olivia Paytoii, sustained severe,

peimianent and disabling iiijuries. Plaintiff, Olivia Payton, sustained the following actual damages as a

result of the actions and/or omissions of Defenda►it, THE KROGER CO., described hereinabove:

            a. Reasonable medical care and expenses in tlie past.

            b. Reasonable and necessaiy inedical care and expenses, which will in all reasonable

                probability be incurred in the fiiture.

            c. Cost of inedical monitoring and prevention in the future.

            d. Pliysical pain and meiital anguish iu past and futtire.
    Case 3:21-cv-00121 Document 1-2 Filed on 05/21/21 in TXSD Page 4 of 11




        e. Disfigurement

        f. Loss of eainings in the past

        g. Loss of earnings capacity in the fiiture.



       That by reason of the facts alleged herein, Plaintiff has been made to suffer and sustain at the

hands of the Defendazit, THE KROGER CO., damages in excess of the minimum jurisdictional

requirenients of this Court and in such amount as the evidence may sliow proper at the time of trial.

                                                   VIII.

       Plaintiff also asseils a claini prejudgment interest for all elements of damages that such interest

is allowed.

                                                    IX.

       Request is made for all costs and reasoiiable and iaecessaty attorney's fees incurred by or on

belialf of Plaintiff herein, including all fees necessaiy in the event of an appeal of this cause to the

Court of Appeals atid the Supreme Court of Texas, as the Court deems equitable and just.

                                                    X.

       Plaititiff alleges damages far in excess of the minimum jurisdiction of the Court and

specifically reserves the right to plead the damages with particularity wlien the daraages are more

fully know to tliem. It is not possible for Plaintiff to plead the exact amount of her damages at this

time, but they clearly exceed the miniinum jurisdictional liniits of this Court. In order to comply

with Rule 47, Plaintiff seeks nionetary relief over $200,000 but not more than $1,000,000.

                                                 XI.
                                            JURY DEMA.ND

       Plaiiitiff respectfully demands a trial by juiy.
     Case 3:21-cv-00121 Document 1-2 Filed on 05/21/21 in TXSD Page 5 of 11




                                                      xil.
                                      REOUEST FOR DISCLOSURE

        Plaintiff files this Request for Disclosure to Defendants. Pursuant to Rule 194, Defendant is

hereby requested to disclose within (50) days of service of this Request for Disclosure, the

itiformation and iiiaterial described in Rtile 194.2 (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k) and (1).

The information aiid material requested is to be produced at the office of the requesting party.

        WHEREFORE PREMISES CONSIDERED, Plaintiff prays that the Defendant be cited to

appear and answer herein as the law directs, and that upon final hearing, Plaintiff has and recovers

judgment of atid from the Defendant pursuant to the above and foregoing allegations in such

amounts as liereinabove set out aiid as the evidence may show proper at the time of trial; together

with interest thereon at the legal rate, costs of Court, and for such other and further relief, both

general and special, at law and in equity, to wliich Plaintiff may be justly entitled.


                                                   Respectfully submitted,

                                                   MO            AND         L.L.P.

                                                   By:       (
                                                              AN DUCOTE, JR.
                                                             Texas State Bar No, 24036504
                                                             905 Orleans Street
                                                             Beauniont, Texas 77701
                                                             Teleplione: 409/835-3 891
                                                             Telecopier: 409/835-2707
                                                             dducote@moorelandrey.com
                                                                       moorelandrey.com

                                                   ATTORNEY FOR PLAINTIFF
                                                                                                            Filed: 5/5/2021 3:40 PM
                         Case 3:21-cv-00121 Document 1-2 Filed on 05/21/21 in TXSD Page 6 of 11
                                                                                                          Galveston County, Texas
                                                                                                           Envelope No. 53151325
                                                                                                                     By: Lisa Kelly
                                                                                                                 5/5/2021 3:50 PM
JOHN D. KINARD - District Clerk
                                                            NO. 21-CV-0556

                   OLIVIA PAYTON,                                 §          IN THE DISTRICT COURT OF
                                                                  §
                             Plaintiff,                           §
                                                                  §
                   v.                                             §          GALVESTON COUNTY, TEXAS
                                                                  §
                   THE KROGER COMPANY,                            §
                                                                  §
                            Defendant.                            §             10th JUDICIAL DISTRICT



                                            DEFENDANT’S ORIGINAL ANSWER

                   TO THE HONORABLE JUDGE OF SAID COURT:

                            COMES NOW, The Kroger Company, Defendant in the above entitled and

                   numbered cause, and in answer to the Plaintiff’s pleadings on file herein, would

                   respectfully show unto the Court as follows:

                                                             A.
                                                       GENERAL DENIAL

                            1.      Defendant asserts a general denial as is authorized by Rule 92 of the Texas

                   Rules of Civil Procedure, and respectfully request that Plaintiff be required to prove the

                   charges and allegations against this Defendant by the evidence as is required by the laws

                   of the State of Texas.

                                                              B.
                                                        CREDIT / OFFSET

                            2.      In the unlikely event that Defendant is found liable to Plaintiff, Defendant

                   affirmatively pleads that it is entitled to a dollar-for-dollar credit/offset for any and all

                   sums Plaintiff has received or may hereafter receive by way of any and all payments or
    Case 3:21-cv-00121 Document 1-2 Filed on 05/21/21 in TXSD Page 7 of 11




settlements of any claims, causes of action, or potential causes of action arising out of the

incident made the basis of this lawsuit. This written election is being made pursuant to

§33.012(b)(1) of the Texas Civil Practice & Remedies Code.

                                        C.
                              RIGHT TO SUPPLEMENT

       3.     Defendant respectfully reserves the right at this time to amend this Original

Answer to the Plaintiff’s allegations after said Defendant has had the opportunity to

investigate more closely these claims, as is the right and privilege of said Defendant

under the Rules of Civil Procedure and the laws of the State of Texas.

                                       D.
                              DISCOVERY DOCUMENTS

       4.     By way of further Answer, Defendant hereby gives actual notice to the

Plaintiff, that any and all documents produced during discovery may be used against the

party Plaintiff, if any, at any pre-trial proceeding and/or trial of this matter without the

necessity of authenticating the document. This notice is given pursuant to Rule 193.7 of

the Texas Rules of Civil Procedure.

                                         E.
                                 PAID OR INCURRED

       5.     Defendant invokes §41.0105 of the Texas Civil Practice and Remedies

Code and requests that, to the extent Plaintiff seeks recovery of medical or healthcare

expenses, the evidence to prove such loss be limited to the amount actually paid by or on

behalf of the Plaintiff, as opposed to the amount charged.
    Case 3:21-cv-00121 Document 1-2 Filed on 05/21/21 in TXSD Page 8 of 11




                                          F.
                                 NET LOSS REDUCTION
       6.     Defendant also invokes §18.091 of the Texas Civil Practice and Remedies

Code and requests that, to the extent that Plaintiff seeks recovery for loss of earnings,

loss of earning capacity, loss of contributions of a pecuniary value, or a loss of

inheritance, that the evidence to prove such loss must be present in the form of a net

loss after reduction for income tax payments or unpaid tax liability. Defendant further

requests that the Court instruct the jury as to whether any recovery for compensatory

damages sought by Plaintiff is subject to federal income taxes.


                                     G.
                           CONTRIBUTORY NEGLIGENCE
       7.     Defendant contends that the Plaintiff failed to keep a proper lookout and

this failure contributed to the Plaintiff’s accident. Thus, Defendant contends that the

conduct on the part of the Plaintiff was the sole cause or a contributory factor in bringing

about the Plaintiff’s alleged injuries.


                                            H.
                                       JURY DEMAND

       9.     Defendant herein demands a trial by jury on all contested fact issues. On

this date, a jury fee has been paid.


       WHEREFORE, PREMISES CONSIDERED, the above-named Defendant, The

Kroger Company, having fully answered herein, prays that Plaintiff take nothing by

reason of this suit, and that Defendant be discharged. Defendant prays further that
    Case 3:21-cv-00121 Document 1-2 Filed on 05/21/21 in TXSD Page 9 of 11




all court costs expended or incurred in this cause be assessed and taxed against

Plaintiff, and for all such other and further relief, both general and special, at law and in

equity, to which Defendant may show itself justly entitled.

                                           Respectfully submitted,

                                           GERMER, PLLC


                                           By:
                                                 TROY A. WILLIAMS
                                                 State Bar No. 00788678
                                                 VALERIE LY
                                                 State Bar No. 24053692
                                           America Tower
                                           2929 Allen Parkway, Suite 2900
                                           Houston, Texas 77019
                                           Telephone: (713) 650-1313
                                           Facsimile: (713) 739-7420
                                           E-Mail: twilliams@germer.com
                                           E-Mail: vly@germer.com

                                           ATTORNEYS FOR DEFENDANT,
                                           THE KROGER COMPANY

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
has been duly served on the following counsel through the Court’s e-service on this the
5th day of May, 2021:

       dducote@moorelandrey.com
       Dan Ducote, Jr.
       Moore Landrey, LLP
       905 Orleans St.
       Beaumont, Texas 77701
       Attorneys for Plaintiff



                                                  TROY A. WILLIAMS
     Case 3:21-cv-00121 Document 1-2 Filed on 05/21/21 in TXSD Page 10 of 11Filed: 5/5/2021 3:41 PM
                                                                             JOHN D. KINARD - District Clerk
                                                                                   Galveston County, Texas
                                                                                    Envelope No. 53151475
                                                                                          By: Rolande Kain
                                                                                          5/5/2021 3:50 PM

                                         NO. 21-CV-0556

OLIVIA PAYTON,                                  §         IN THE DISTRICT COURT OF
                                                §
        Plaintiff,                              §
                                                §
v.                                              §         GALVESTON COUNTY, TEXAS
                                                §
THE KROGER COMPANY,                             §
                                                §
        Defendant.                              §           10th JUDICIAL DISTRICT



                      RULE 216 REQUEST FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        In accordance with the provisions of Rule 216 of the Texas Rules of Civil

Procedure, Defendant, The Kroger Company, requests that when this case proceeds to

trial, it be placed on the Court’s jury trial docket.


                                            Respectfully submitted,

                                            GERMER, PLLC


                                            By:
                                                  TROY A. WILLIAMS
                                                  State Bar No. 00788678
                                                  VALERIE LY
                                                  State Bar No. 24053692
                                            America Tower
                                            2929 Allen Parkway, Suite 2900
                                            Houston, Texas 77019
                                            Telephone: (713) 650-1313
                                            Facsimile: (713) 739-7420
                                            E-Mail: twilliams@germer.com
                                            E-Mail: vly@germer.com
                                            ATTORNEYS FOR DEFENDANT,
                                            THE KROGER COMPANY
   Case 3:21-cv-00121 Document 1-2 Filed on 05/21/21 in TXSD Page 11 of 11




                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
has been duly served on the following counsel through the Court’s e-service on this the
5th day of May, 2021:

      dducote@moorelandrey.com
      Dan Ducote, Jr.
      Moore Landrey, LLP
      905 Orleans St.
      Beaumont, Texas 77701
      Attorneys for Plaintiff




                                                TROY A. WILLIAMS
